Case 17-11445 Doc 79 Filed 03/22/19 Entered 03/22/19 16:41:19 Main Document Page 1 of 3




      B2100 (Form 2100 ) (12/1 )


                                                Unit                            t t                     n                  t                         t
                                                Eastern                                        i ti t            Louisiana

               r Josep              nt on                    i ar i                                      o



                               TR                                R                              T       RT                        R                  RT
                                        B                F                                  or          m                   r 11                          1111( )
           r            r       r                                                    o      r           o              001( )(2) F                       B r      o
       r               r o     r                or               r         o             mr r                                                    o


                          EE                EL
                                                             L
                                                             E E       E
                                                                                                                 pe ia i e Loan er i in LL

                             m o            r                r                                                                  m o          r           ror

            m                       r                    r       o             o r        r                      o r             m (             o       )
           o                                                                                                     mo            o    m
           o             inan ia er i es                                                                                        mF
                       reen a    ri e te
       r in
               o                                                                                                  o
                   Fo r                 o                                                                             Fo r               o

            m                       r                    r r               r          m
           o                        (                r           rom           o )
           o        inan ia er i es
                   ran in treet n                                     oor
           itus i e
               o
                   Fo r                 o



                     r         r                         o           r r                      orm   o       ro                      o                r               orr       o
                   o m         o

      B            i    e e            i otti onsa es
                         r          r / r     r


      Pe                                    e    e e             F     o        o    00 000 or m r o m       or        o        r or o       1                 1 2         1
Case 17-11445 Doc 79 Filed 03/22/19 Entered 03/22/19 16:41:19 Main Document Page 2 of 3
Case 17-11445 Doc 79 Filed 03/22/19 Entered 03/22/19 16:41:19 Main Document Page 3 of 3
